19-11231-mew         Doc 160       Filed 01/28/20 Entered 01/28/20 11:05:40            Main Document
                                                 Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
                                                         :
 In re                                                   :   Chapter 11
                                                         :
 Scorpion Fitness, Inc. et.al.,                          :
                                                         :   Case No. 19-11231 (MEW)
                                                         :   Case No. 19-11232 MEW
                                                         :   (Jointly Administered)
                            Debtors.                     :
 --------------------------------------------------------X

                                            NOTICE OF APPEARANCE

      The undersigned attorney respectfully requests the Clerk and all parties to note his

  appearance in this case as retained counsel for equity holder and CEO of the Debtor-in-

  Possession, John Shams, in his relation to his personal interests in this matter, and demands all

  papers and pleadings in this matter to be served upon him via the CM/ECF automated system

  and/or the e-mail address listed below.



 DATED:           New York, New York
                  January 28, 2020

                                                                   Respectfully submitted,



                                                                   /s/ T. Bryce Jones
                                                                   T. Bryce Jones, Esq.
                                                                   Jones Law Firm, P.C.
                                                                   Attorney for Defendants
                                                                   42 W 38th Street
                                                                   Suite 1002
19-11231-mew     Doc 160     Filed 01/28/20 Entered 01/28/20 11:05:40        Main Document
                                           Pg 2 of 2




 Via CM/ECF:

 Party:        NYBDC Local Development Corporation d/b/a The Excelsior Growth Fund
               New York Business Development Corporation
 Counsel:      Meghan M. Breen/ Paul A. Levine
               Lemery Greisler LLC
               50 Beaver Street
               Albany, NY 12207
               518-433-8800


 Party:        De Lage Landen Financial Services, Inc.
 Counsel:      Peter B. Foster
               80 Fifth Avenue
               Suite 1203
               New York, NY 10011-8002
               (212) 691-2313

 Party:        220 Fifth Realty LLC
 Counsel:      Joseph Goldsmith             Brendan M. Scott/ Fred Stevens
               Kossoff, PLLC                Klestadt Winters Jureller
               217 Broadway                 200 West 41st Street
               Suite 401                    17th Floor
               New York, NY 10007           New York, NY 10036
               212-267-6364                 (212) 972-3000

 Party:        IDDC, LLC
 Counsel:      Law Offices of David J. Finkler
               c/o Suckle Schlessinger, PLLC
               421 7th Ave., Suite 1206
               New York, NY 10001
               (212) 675-3520

 Party:        WILLIAM K. HARRINGTON
               UNITED STATES TRUSTEE, REGION 2
               Paul Schwartzberg
               Trial Attorney
               Office of the United States Trustee
               201 Varick Street, Room 1006
               New York, NY 10014
               (212) 510 0500
